


Exhibit 10.1












SENIOR LEADERS SEVERANCE PAY PLAN
OF DANAHER CORPORATION AND ITS AFFILIATED COMPANIES

PLAN AND SUMMARY PLAN DESCRIPTION

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2013)























1



--------------------------------------------------------------------------------




SENIOR LEADERS SEVERANCE PAY PLAN
OF DANAHER CORPORATION AND ITS AFFILIATED COMPANIES

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2013)


 
Table of Contents


 
 
 
Page
 
 
 
I.
Introduction
3


 
 
 
II.
Eligibility
3


 
 
 
III.
Calculation of severance pay
7


 
 
 
IV.
Provisions applicable to severance benefits
8


 
 
 
V.
Termination or amendment of the plan
13


 
 
 
VI.
How the plan is administered
13


 
 
 
VII.
How to make or appeal a claim
13


 
 
 
VIII.
Other plan provisions
16


 
 
 
IX.
ERISA rights
17


 
 
 
X.
General information
19






2



--------------------------------------------------------------------------------




SENIOR LEADERS SEVERANCE PAY PLAN
OF DANAHER CORPORATION AND ITS AFFILIATED COMPANIES
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2013)
Plan and Summary Plan Description
I.
INTRODUCTION

Danaher Corporation (the “Company”) has established this Senior Leaders
Severance Pay Plan of Danaher Corporation and its Affiliated Companies (the
“Plan”) for the benefit of eligible domestic (United States) Senior Leader
employees of the Company and the Company’s domestic (United States) affiliates
(individually and collectively referred to as the “Employer”) and amends and
restates this plan document effective January 1, 2013. The purpose of the Plan
is to provide an eligible Senior Leader employee who is terminated under the
conditions described herein a measure of financial security while seeking new
employment.
The Plan is an unfunded welfare benefit plan for purposes of the Employee
Retirement Income Security Act of 1974 (“ERISA”) and a severance pay plan within
the meaning of United States Department of Labor regulations section
2510.3-2(b). The Plan supersedes any Employer severance pay plans, programs or
policies affecting eligible employees, both formal and informal. This document
serves as both the Plan document and the Summary Plan Description for the Plan
for all purposes under ERISA.
Nothing in this Plan is to be read or interpreted as changing the Employer
policy that all covered employees are employed at will, and the Employer
continues to retain the absolute right and power to terminate any employee with
or without good cause and with or without prior notice. Furthermore, nothing
contained in this Plan confers any right or guarantee of continued employment on
any employee. No one has any authority to make any promises or commitments
changing this employment at will policy, unless clearly set forth in a written
employment agreement specifically designated as such and signed by an authorized
officer of the Employer.
II.
ELIGIBILITY

A.    Eligible Employees
Regular full-time salaried employees of domestic (United States) Employer
locations who are notified of their termination of employment and terminated
from their employment on or after January 1, 2013 (unless otherwise provided in
Section II.A.3.) and who meet one

3



--------------------------------------------------------------------------------




of the following requirements (an “eligible employee”) shall be eligible for
severance benefits under this Plan under certain conditions:
1.
The employee is a president of a U.S. operating Employer with annual revenue of
at least $100 million, or is a management employee who is a direct report to
such a president employee; or

2.
The employee is employed by an Employer in a capacity considered to be the
equivalent of or a more senior role than “president employees” described in Item
1 above (for example, Danaher Corporation Executive Officers, Corporate
Officers, Executive Vice Presidents, Senior Vice Presidents, Group Executives,
etc.) or is a management employee who is a direct report to employees in such a
senior leadership role; or

3.
The employee is a Vice President, Director, or Principal of an Employer that is
either Beckman Coulter, Inc. or one of its subsidiaries in the United States,
and such employee is either notified of his or her termination on or after
January 1, 2013, or was notified of his or her termination before January 1,
2013, but whose employment is not terminated until on or after April 1, 2013.

Eligible employees will be eligible for benefits under the Plan if their
employment is permanently terminated due to:
1.
a reduction in the Employer’s workforce or a plant closing;

2.
elimination of their jobs or positions;

3.
termination by the Employer prior to or upon and in connection with a sale or
divestiture of the Employer, or any division, business unit, plant or office
location of the Employer, where the employees affected are not offered
continuing or new employment by the purchaser or the Employer and do not leave
prior to the termination date selected by the Employer; or

4.
the determination in the Employer’s sole judgment that they are unsuited for
their position, and/or their performance, though well-intentioned, does not meet
the Employer’s standards. Despite this provision, employees terminated for
“cause” (see definition in Section II.B below) are not eligible for benefits
under this Plan.

For purposes of the Plan, a “full-time” employee is one regularly scheduled to
work 30 or more hours per week.
The Plan does not apply to part-time employees (employees regularly scheduled to
work less than 30 hours per week), temporary employees, independent contractors,
consultants,

4



--------------------------------------------------------------------------------




individuals performing services for the Employer who have entered into an
independent contractor or consulting agreement with the Employer, or leased
workers or personnel of the Employer. In particular, individuals not treated as
employees by the Employer on its payroll records are excluded from participation
even if a court or administrative agency determines that such individuals are
employees and not independent contractors.
The decision as to whether or not an employee is eligible for severance is
solely within the Plan Administrator’s discretion.
B.    Employees Ineligible to Receive Benefits
An otherwise eligible employee shall not be eligible for severance benefits
under the Plan if the Plan Administrator determines, in its sole discretion,
that:
1.
the employee is eligible for severance benefits under the Salaried Employees
Severance Pay Plan of Danaher Corporation and its Affiliated Companies;

2.
the employee voluntarily quits or is discharged for cause, as determined by the
employee’s Employer in its sole discretion (“cause” for purposes of the Plan
means: (i) the employee’s dishonesty, fraud, misappropriation, embezzlement,
willful misconduct or gross negligence with respect to the Employer, or any
other action in willful disregard of the interests of the Employer; (ii) the
employee’s conviction of, or pleading guilty or no contest to (1) a felony, (2)
any misdemeanor (other than a traffic violation), or (3) any other crime or
activity that would impair the employee’s ability to perform duties or impair
the business reputation of the Employer; (iii) the employee’s willful failure or
refusal to satisfactorily perform any duties assigned to the employee; (iv) the
employee’s failure or refusal to comply with Company standards, policies or
procedures, including without limitation the Company’s Standards of Conduct as
amended from time to time; (v) the employee’s violation of any restrictive
covenant agreement with an Employer; (vi) the employee’s engaging in any
activity that is in conflict with the business purposes of the Employer, as
determined in the Employer’s sole discretion, or (vii) a material
misrepresentation or a breach of any of the employee’s representations,
obligations or agreements under this Agreement);

3.
the employee voluntarily elects early or normal retirement;

4.
the employee terminates employment by reason of death;

5.
the employee terminates employment under circumstances that entitle the employee
to receive long term disability benefits;


5



--------------------------------------------------------------------------------




6.
the employee’s position is eliminated by the Employer, but the employee is
offered and refuses the same or a substantially similar position at comparable
base salary and comparable annual target incentive compensation at the same
location or within commuting distance of his or her home (defined as 35 miles
from his or her residence, or his or her current commute, whichever is greater);

7.
the employee’s employment with the Employer is terminated, but the employee is
offered and refuses the same or a substantially similar position at comparable
base salary and comparable annual target incentive compensation at the same
location or within commuting distance of his or her home (defined as 35 miles
from his or her residence, or his or her current commute, whichever is greater)
by an entity purchasing the Employer or any division, business unit, plant or
office location of the Employer, which employs such employees;

8.
the employee’s employment with the Employer ends after this Plan has been
terminated;

9.
the employee has been informed of the termination of his or her employment, but
the employee leaves employment with the Employer before a date authorized by the
Employer;

10.
the employee has waived the right to severance benefits under this Plan and
acknowledged this waiver in writing; or

11.
the employee was notified of his or her termination of employment on or before
December 31, 2012, unless the employee meets the criteria in Section II.A.3.
above.

C.    Multiple Severance Arrangements
In the event an otherwise eligible employee is covered by an authorized
individual written employment, noncompetition or severance agreement that
provides for the payment of severance pay, noncompete pay or other termination
or post-termination pay, whether in the form of weeks or months of pay or a flat
dollar amount, the terms of such other arrangement shall be honored in terms of
the time, form and amount of pay, but such other pay (of whatever nature) shall
not be duplicative of severance pay under this Plan. In such event, no such
duplicate payment shall be made from this Plan. In the event this Plan provides
severance pay in excess of the amount payable under such other arrangement (or
provides for severance benefits not available under such other arrangement, such
as subsidized COBRA continuation benefits), then only the additional severance
pay (or benefits) shall be made under the Plan in accordance with the payment
schedule otherwise set forth under this Plan. For example, if an employee with
twenty (20) years of service is entitled to six (6) months of noncompete pay in
a lump sum payment under the terms of an individual

6



--------------------------------------------------------------------------------




employment agreement (but no subsidized COBRA continuation), and is entitled to
twelve (12) months of severance pay under this Plan, then such employee shall
receive six (6) months of noncompete pay in a lump sum payment in accordance
with the terms of the individual employment agreement, and shall receive the
remaining six (6) months of severance pay under this Plan beginning with month
(7) from the date benefits under this Plan would otherwise begin. Such employee
would also be entitled to subsidized COBRA continuation coverage for twelve (12)
months under the Plan, as described in Section IV.B. below.
Notwithstanding anything in the Plan to the contrary, in the event the Employer
sponsors its own severance plan for some period of time as approved by the
Company (which may occur, for example, in the event of an acquisition), this
Plan will not supersede such Employer severance plan for such period of time
approved by the Company, and the employees who are eligible for such Employer’s
severance plan for such Company-approved period of time will not be eligible for
any benefits under this Plan during such time.


III.
CALCULATION OF SEVERANCE PAY

A.    Severance Pay
The amount of the severance pay an eligible employee will receive will be based
on his or her base salary at the time he or she is notified of termination. Any
performance/merit reviews that are pending, in process, or “past due” will not
affect the amount of the severance pay.     For purposes of calculating “salary”
for commission sales representatives, the base salary will be based on the
employee’s total earnings (salary plus commission) for the twelve-month period
preceding the commencement of any severance pay. If the terminating employee’s
length of service is less than twelve months, severance pay will be based on the
terminating employee’s pro rata earnings during the term of employment.
B.    Amount of Severance Pay
Employees are not entitled to any severance pay or benefits under the Plan
unless they sign (and do not later revoke) a Separation Agreement and General
Release (discussed below).
Eligible employees who sign (and do not later revoke as applicable) a Separation
Agreement and General Release within the allotted timeframe shall be entitled to
receive severance pay under the Plan equal to a minimum amount of three months
of annual base salary, plus one month of annual base salary for each year of
service. The maximum amount of severance pay an eligible employee can receive
under this Plan is 12 months of annual base salary. Years of service are
calculated in full years as of the date of termination based on the eligible

7



--------------------------------------------------------------------------------




employee’s most recent date of hire (or rehire) and the eligible employee’s most
recent anniversary date, as determined by the Employer’s personnel records,
unless otherwise provided in Section IV.C.
IV.
PROVISIONS APPLICABLE TO SEVERANCE BENEFITS

A.
Method of Severance Payments — Severance payments and subsidized COBRA
continuation coverage will be provided only if the Employer receives a signed
Separation Agreement and General Release from the eligible employee as provided
in Section IV.F. Severance payments to eligible employees shall be paid in
accordance with the Employer’s customary payroll practices for the Employer’s
full and partial pay periods until the total severance is paid. Severance pay is
subject to any federal, state and local tax deductions and withholding.

B.
COBRA Continuation and Subsidized COBRA - The number of months during which the
eligible employee is entitled to severance pay is called the “Severance Period.”
An employee eligible for severance payments who is enrolled in one or more of
the following programs under the Danaher Corporation and Subsidiaries Medical
Plan, Dental Plan or Vision Plan (“Danaher Corporation Welfare Benefit Plans”)
shall be given the opportunity to continue enrollment and coverage in such
programs:

*    Medical
*    Prescription Drug
*    Dental
*    Vision
For purposes of medical, prescription drug, dental and vision coverage, the
coverage shall be provided under Section 4980B(f) of the Internal Revenue Code
(“COBRA”) for the maximum COBRA coverage period available, subject to all
conditions and limitations (including payment of premiums) of COBRA. If the
eligible employee or one or more covered dependents elects COBRA coverage, he or
she shall be solely responsible for paying the full cost of the COBRA coverage
(including a two percent administration charge) in the amount and at the time(s)
required for as long as, and to the extent that, he or she remains eligible for
COBRA coverage, as provided by the COBRA law.
Provided the eligible employee timely signs and returns (and does not revoke
when applicable) a Separation Agreement and General Release, the Company shall
pay a lump sum payment to the employee equal to the amount the Company would
have otherwise contributed toward the employee’s group health, prescription,
vision and

8



--------------------------------------------------------------------------------




dental coverage premium as an active employee (“Company COBRA Premium”) for a
period of time equal to the Severance Period. Accordingly, the eligible employee
shall be receiving COBRA continuation coverage during the Severance Period
effectively at the active employee premium contribution rate in effect at the
time of the employee’s termination of employment. This lump sum payment shall be
subject to standard withholding and payroll deductions.
Enrollment in all other Employer benefits, including the Danaher Corporation &
Subsidiaries Disability Plan shall cease on the employee’s last day of work (or
on the last day of the calendar month in which the last day of work occurs with
respect to the Danaher Corporation & Subsidiaries Life Insurance Plan) and will
not remain in effect during the Severance Period. (Note: An eligible employee
may be entitled to certain COBRA and reimbursement rights for his or her Health
Care Flexible Spending Account. Certain reimbursements from his or her Dependent
Care Flexible Spending Account may also be available. Contact Human Resources
for details.) Severance pay does not constitute compensation for purposes of any
Company or Employer 401(k) Plan or any other plan. All contributions to the
Danaher Corporation or Employer 401(k) Plan on behalf of the individual
receiving severance under the Plan will cease on the employee’s last day of work
and any elections to contribute to that plan will not remain in effect during
the Severance Period.
C.
Rehire and Calculation of Years of Service — Severance pay and COBRA coverage
will cease upon an eligible employee’s rehire with any Employer. Notwithstanding
Section III.B., if an employee becomes eligible for severance benefits under the
Plan, but is then rehired within the 12 month period following the employee’s
date of employment termination, the eligible employee’s years of service may be
based on the eligible employee’s prior hire date, but only as provided in this
Section IV.C which requires each year of service is only payable once.

If an employee becomes eligible for severance benefits under the Plan, but is
then rehired within the 12 month period following the employee’s date of
employment termination, and is later separated from service and becomes again
eligible for severance benefits under the Plan, the eligible employee’s years of
service for purposes of calculating severance pay and subsidized COBRA
continuation coverage will be calculated based on the eligible employee’s date
of hire used in calculating the Plan’s severance benefits paid out before,
provided the employee’s years of service is payable only once.
 


9



--------------------------------------------------------------------------------




If any employee is separated, paid the maximum amount of severance pay and the
maximum payment for subsidized COBRA coverage (as described in Section IV.B
above) to which he was entitled under the Plan and is then later rehired, that
employee will begin to accumulate years of service for any subsequent severance
pay and subsidized COBRA coverage under the Plan only from the date of rehire.
To the extent an employee begins receiving severance pay under the Plan but is
rehired before the all of the severance pay has been paid, the severance pay
will cease as of the rehire date, and the employee will be credited with the
years of service for which he did not receive severance pay for purposes of
calculating any subsequent severance pay under the Plan. Because the Company
premium contribution for subsidized COBRA coverage is paid up front in a lump
sum, rehired employees are expected to reimburse the Company for any Company
COBRA premium contribution paid for any years of service being credited to
employee upon rehire. (For example, if an eligible employee is entitled to eight
(8) months of severance pay for five years of service, but is rehired within the
12 month period following the employee’s date of employment termination and
after six (6) months of severance has been paid, that employee would not be
credited with six (6) years of service as of his rehire date for purposes of
calculating any later severance pay that could become payable under the Plan.
The employee would be credited with the two (2) years of service for which no
severance benefit had been paid. The employee is expected to reimburse the
amount of the Company’s premium contribution already paid to employee for two
months to the Company that paid the COBRA subsidy.)
D.
Vacation - An employee shall receive vacation pay for any earned and unused
vacation pay in accordance with the applicable Employer’s Vacation Policy then
in effect. Vacation benefits are not earned or accrued during the Severance
Period.

E.
Mandated Payments - The severance pay available under this Plan is the maximum
amount an eligible employee is entitled to receive in the event of involuntary
termination of employment. To the extent that a federal, state or local law may
mandate the Employer to make a payment to an eligible employee because of
involuntary termination of employment or in accordance with a plant closing law,
the severance pay available under the Plan shall be reduced by the amount of
such mandated payment. In no event, however, will an eligible employee’s
severance pay under this Plan be less than three (3) months of severance pay.
The period of an eligible employee’s subsidized COBRA coverage is reduced in the
same way.

F.
Separation Agreement and General Release - To receive any severance pay and
subsidized benefits under the Plan, an eligible employee must sign a Separation
Agreement and General Release in a form prepared by the Company, and this


10



--------------------------------------------------------------------------------




Separation Agreement and General Release shall have the effect of waiving and
releasing all legally waivable claims or lawsuits against the Employer and its
affiliates, its and their respective officers, directors, agents,
representatives and employees based on any facts occurring prior to the time of
the effective date of the release. An eligible employee age 40 and older will
have 21 days (45 days in case of a group separation program) to consider and
sign the Separation Agreement and General Release. An eligible employee age 39
and younger will have 14 days to consider and sign the Separation Agreement and
General Release. Eligible employees are advised of their right to contact an
attorney of their choice at their own expense to review the Separation Agreement
and General Release if they so desire. The eligible employee must then submit a
signed Separation Agreement and General Release to the Plan Administrator (or
its delegate) within the time specified.
Notwithstanding the foregoing, if any severance pay under the Plan is subject to
Internal Revenue Code Section 409A, the payment of such severance pay will begin
no later than 90 days after the date the eligible employee’s employment
terminates. In the event this 90-day period overlaps two calendar years, the
payment of such severance pay will begin in the later calendar year regardless
of when the employee signs the Separation Agreement and General Release.
An eligible employee age 40 and older may revoke a signed Separation Agreement
and General Release within seven (7) days of signing the Separation Agreement
and General Release (within fifteen (15) days for Minnesota employees age 40 and
older). An eligible employee age 39 and younger cannot revoke a signed
Separation Agreement and General Release. Any revocation by an eligible employee
age 40 and older must be made in writing and must be received by the designated
Employer representative within such revocation period. An eligible employee who
timely revokes the Separation Agreement and General Release shall not be
eligible to receive severance pay or continued subsidized COBRA coverage under
this Plan. An eligible employee who revokes his or her signature on a Separation
Agreement and General Release is required to reimburse the Employer for any
severance pay and benefits provided under this Plan prior to the revocation,
including severance pay received and COBRA premiums for participation in the
Danaher Corporation Welfare Benefit Plans. The Employer reserves all remedies
available to it at law for the recovery of such amounts.
G.
Section 409A Restrictions - Notwithstanding anything in this Plan to the
contrary, in the event any benefit paid to a participant under the Plan
constitutes “deferred compensation” for purposes of Internal Revenue Code
Section 409A (“Section 409A”), all payments to such participant shall be paid as
provided in this Section.


11



--------------------------------------------------------------------------------




Section 409A places certain restrictions on when severance pay may be
distributed if the eligible employee is considered a “specified employee” under
Section 409A (generally, “specified employees” are the 50 highest-paid U.S.
employees of the Company in a given year) and the severance pay is considered
“deferred compensation” under Section 409A. Not all severance pay under this
Plan, however, is considered deferred compensation for these purposes.
(1)
Any payments provided under the Plan on or before March 15th of the calendar
year following the eligible employee’s “separation of service” (as defined by
Section 409A) will be treated as a short-term deferral under Treasury Regulation
§ 1.409A-1(b)(4) and not deferred compensation under Section 409A.

(2)
If any payments are provided to an eligible employee under the Plan after March
15th of the calendar year following the eligible employee’s “separation of
service” (as defined by Section 409A), then to the extent the total of such
payments does not exceed the limit provided under the Section 409A exemption for
involuntary separation pay, such payments will be considered separation pay due
to involuntary separation from service under Treasury Regulation §
1.409A-1(b)(9)(iii) and not deferred compensation under Section 409A.

(3)
If the eligible employee is entitled to additional payments under the Plan that
are not described in subsections (1) or (2) above, and the eligible employee is
considered a “specified employee” under Section 409A (as applied according to
Company procedures), such payments will not be made until the earlier of (a) the
first day of the seventh month following the date of the eligible employee’s
“separation from service” (as defined by Section 409A), or (b) the eligible
employee’s death. Any delayed payments will be paid in the aggregate in a lump
sum, without interest, on the first day of the seventh month following the date
of the eligible employee’s “separation from service” (as defined by Section
409A).

(4)
For purposes of Section 409A, each “payment” (as defined by Section 409A) made
under this Plan is considered a “separate payment.”

H.
Death Benefits — In the event an eligible employee dies after severance pay has
commenced but before receiving all of the severance pay otherwise payable to the
eligible employee under the Plan, the remaining balance of the deceased eligible
employee’s severance pay shall be payable to the deceased eligible employee’s
then living spouse. If no spouse survives the eligible employee, then the
remaining balance


12



--------------------------------------------------------------------------------




will be paid to the deceased eligible employee’s estate. Such payment shall be
made in a single lump sum within 30 days of the date of the eligible employee’s
death.
V.
TERMINATION OR AMENDMENT OF THE PLAN

Eligible employees do not have any vested right to severance pay or benefits
under this Plan. The Plan is intended to be a continuing part of the Company’s
benefits program. However, the Company retains the right to amend the Plan at
any time in any and all respects, to terminate the Plan in its entirety, or to
exclude participation by the employees of certain Employers, at the Company’s
sole discretion and without prior consent of the participants. Any such
amendment or termination of the Plan shall be effected by a written instrument
signed by the Senior Vice President Human Resources of Danaher Corporation,
without need of any resolution of the Board of Directors of Danaher Corporation
or any Employer.
VI.
HOW THE PLAN IS ADMINISTERED

The Company is the “Plan Administrator” of the Plan and the “named fiduciary”
within the meaning of such terms as defined in ERISA. The Company has delegated
the authority to decide initial claims for benefits under this Plan to the
Company’s Benefits Committee. The Company has delegated the authority to make
final determinations on appeals of denied claims under this Plan to the Senior
Vice President Human Resources.
The Plan Administrator or its delegate shall have the discretionary authority to
determine eligibility for Plan benefits and to construe the terms of the Plan,
including the making of factual determinations. Benefits under the Plan shall be
payable only if the Plan Administrator or its delegate determines, in its sole
discretion, that an eligible employee is entitled to them. The decisions of the
Plan Administrator or its delegate shall be final and conclusive with respect to
all questions concerning the administration of the Plan. The Company may, in its
sole discretion, provide additional benefits to a Plan participant, or make
available additional or other forms of severance pay or benefits.
The Plan Administrator may delegate to other persons responsibilities for
performing certain of the duties of the Plan Administrator under the terms of
the Plan and may seek expert advice as the Plan Administrator deems reasonably
necessary with respect to the Plan. The Plan Administrator shall be entitled to
rely upon the information and advice furnished by such persons and experts,
unless actually knowing such information and advice to be inaccurate or
unlawful.
VII.
HOW TO MAKE OR APPEAL A CLAIM

A.
Making a Claim for Severance Benefits - Generally, eligible employees do not
need to make a claim for benefits under the Plan to receive Plan benefits (other
than


13



--------------------------------------------------------------------------------




completing the Separation Agreement and General Release to obtain severance pay
and benefits). However, if an employee believes he is entitled to benefits, or
to greater benefits than are paid under the Plan, the employee may file a claim
for benefits with the Company’s Benefits Committee within 180 days of the date
the employee’s employment with the Employer terminates. The Benefits Committee
will either accept or deny the claim, and will notify the claimant of acceptance
or denial of the claim within a reasonable period of time after receipt of the
claim by the Benefits Committee.
For purposes of this section, a period of time will be deemed to be unreasonable
if it exceeds 90 days after receipt of the claim by the Benefits Committee
unless special circumstances require an extension of time for processing the
claim. If such an extension of time for processing is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 90-day period. In no event shall such extension exceed a period of
90 days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Benefits Committee expects to render a decision.
The Benefits Committee shall provide to every claimant who is denied a claim for
benefits written notice setting forth in a manner calculated to be understood by
the claimant:
(1)
the specific reason or reasons for the denial;

(2)
specific reference to pertinent Plan provisions on which the denial is based;

(3)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(4)
appropriate information as to the steps to be taken if the claimant wishes to
submit a claim for review; and

(5)
a statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following a denial of the claim on review.

B.
Appealing a Denied Claim - A claimant who does not agree with the decision of
the Benefits Committee may appeal to the Senior Vice President Human Resources.
A claimant may:

(1)
request a review upon written application;


14



--------------------------------------------------------------------------------




(2)
receive copies of all documents, records and other information relevant to the
claim upon request and free of charge (including items used in the
determination, even if not relied upon in making the final determination, and
items demonstrating consistent application and compliance with this Plan’s
administrative processes and safeguards); and

(3)
submit comments, documents, records and other information relating to the claim,
even if the information was not submitted or considered in the initial
determination, in writing.

The claimant must file any request for review of a denied claim within 60 days
after receipt by the claimant of written notification of denial of a claim.
A decision by the Senior Vice President Human Resources shall be made promptly,
and shall not ordinarily be made later than 60 days after the Senior Vice
President Human Resources’ receipt of a request for review unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of a request for review. If such an extension of time for review
is required because of special circumstances, written notice of the extension
shall be furnished to the claimant prior to the commencement of the extension.
The Senior Vice President Human Resources will notify the claimant of its
decision in writing. This notice will include specific reasons for the decision,
written in a manner to be understood by the claimant, as well as specific
references to the pertinent plan provisions on which the decision is based. If
the claim is denied, the notice will also include a statement that the claimant
is entitled to receive, upon request and free of charge, copies of all
documents, records or other information relevant to the claim and a statement of
the claimant’s right to bring a civil action under Section 502(a) of ERISA. Such
civil action must be filed, however, within 180 days after the appeal is denied.

15



--------------------------------------------------------------------------------




VIII.
OTHER PLAN PROVISIONS

A.
No Assignment – Severance pay payable under the Plan shall not be subject to
alienation, pledge, sale, transfer, assignment, attachment, execution or
encumbrance or any kind and any attempt to do so shall be void, except as
required by law.

B.
Recovery of Payments/Benefits Provided By Mistake – An eligible employee shall
be required to return to the Employer any severance pay or Company COBRA Premium
contributions, or portion thereof, made by a mistake of fact or law, or contrary
to the terms of the Plan (for example, an Employer erroneously pays an eligible
employee severance pay in excess of the amount provided by this Plan), and the
Employer shall have all remedies available at law for the recovery of such
amounts.

C.
No Representations Contrary to the Plan – No supervisor, manager, employee,
officer, or director of the Employer has the authority to alter, vary or modify
the terms of the Plan, other than through authorized written amendment as
provided in Section V. No verbal or written representations contrary to the
terms of the Plan and its written amendments shall be binding upon the Plan, the
Plan Administrator or the Employer.

D.
Plan Funding – No eligible employee shall acquire by reason of the Plan any
right in or title to any assets, funds, or property of the Employer. Any
severance benefits which become payable under the Plan are unfunded obligations
of the Employer and shall be paid from the general assets of the Employer. No
employee, officer, director or agent of the Employer guarantees in any manner
the payment of Plan severance benefits.

E.
Severability – If a provision of the Plan is found, held or deemed by the Plan
Administrator or a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or other controlling law, the
provision shall be severed from the Plan and the remainder of the Plan shall
continue in full force and effect.

F.
Return of Employer Property – Except as otherwise permitted by the Employer in
writing, all Employer property (i.e., keys, credit cards, documents and records,
identification cards, computers and business equipment, car/mobile telephones,
parking stickers, etc.) must be returned by an eligible employee as of his or
her date of termination of employment from the Employer in order for the
eligible employee to commence receiving severance pay and benefits under the
Plan.


16



--------------------------------------------------------------------------------




IX.
ERISA RIGHTS

Participants in the Plan are entitled to certain rights and protection under the
Employee Retirement Income Security Act of 1974 (“ERISA”). ERISA provides that
all Plan participants shall be entitled to:
Receive Information About the Plan and Benefits
•
Examine, without charge, at the Plan Administrator’s office, all documents
governing the Plan, and a copy of the latest annual report (Form 5500 Series)
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, copies of the latest annual report (Form
5500 Series) and an updated summary plan description. The Plan Administrator may
make a reasonable charge for the copies.

•
Receive a summary of the Plan’s annual financial report (if any). The Plan
Administrator may be required by law to furnish each participant with a copy of
this summary annual report.

Prudent Actions of Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of Plan participants and beneficiaries. No one,
including the Employer or any other person, may fire or otherwise discriminate
against a Plan participant under the Plan or prevent the participant from
obtaining a Plan benefit or exercising a right under ERISA.
Enforcing Rights
If the claim for a Plan benefit is denied or ignored, in whole or in part, a
participant has a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps a participant can take to enforce the above rights.
For instance, if the participant requests a copy of the Plan documents or the
latest annual report from the Plan Administrator and does not receive them
within 30 days, the participant may file suit in a federal court. In such case,
the court may require the Plan Administrator to provide the materials and pay
the participant up to $110 a day until the participant receives the materials,

17



--------------------------------------------------------------------------------




unless the materials were not sent because of reasons beyond the control of the
Plan Administrator.
If the participant has a claim for benefits which is denied after exhaustion of
the appeal process, or is ignored, in whole or in part, the participant may file
suit in a state or federal court. If it should happen that Plan fiduciaries
misuse the Plan’s money, or if a participant is discriminated against for
asserting the participant’s rights, the participant may seek assistance from the
U.S. Department of Labor, or file suit in a federal court. The court will decide
who should pay court costs and legal fees. If the participant is successful, the
court may order the person the participant sued to pay these costs and fees. If
the participant loses, the court may order the participant to pay these costs
and fees, for example, if it finds the claim is frivolous.
Assistance with Questions
If a participant has any questions about the Plan, the participant should
contact the Plan Administrator. If a participant has any questions about this
statement or about rights under ERISA, or if needs assistance in obtaining
documents from the Plan Administrator, the participant should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department
of Labor, listed in the telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210.
Participants may also obtain certain publications about participant rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.

18



--------------------------------------------------------------------------------




X.    GENERAL INFORMATION
 
 
 
 
 
Plan Name:
 
Senior Leader’s Severance Pay Plan of Danaher Corporation and its Affiliated
Companies
 
Type of Plan:


The Plan is an unfunded severance pay plan, which is a welfare benefit plan
under ERISA
 
Plan Number:
 
530
 
Plan Sponsor:
 
Danaher Corporation
2099 Pennsylvania Avenue, 12th Floor
Washington, D.C. 20006
Telephone: (202) 828 0850
 
Plan Sponsor’s Employer Identification Number:
 
59-1995548
 
Plan Administrator – Initial Claims:
 
Danaher Corporation
Attention: Benefits Committee
c/o Vice President – Benefits
2099 Pennsylvania Avenue, 12th Floor
Washington, D.C. 20006
Telephone: (202) 828-0850
 
Plan Administrator – Appeals:
 
Danaher Corporation
Attention: Senior Vice President
Human Resources
2099 Pennsylvania Avenue, 12th Floor
Washington, D.C. 20006
Telephone: (202) 828-0850
 
Agent for Service of Legal Process:
 
Danaher Corporation
Legal Department
Attention: General Counsel
2099 Pennsylvania Avenue, 12th Floor
Washington, D.C. 20006
Telephone: (202) 828-0850
 
Plan Year:
 
Calendar year






19

